DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Response to Amendment
By virtue of amendments entered to Claims 1, 2 and 9, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for Claims 1, 2 and 9 have been overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Feige (US 20110226913A1, hereinafter referred to as “Feige” in view of Korczak (US 20090294602 A1, hereinafter referred to as “Korczak”), and further in view of Joshi (US 20180202580, hereinafter referred to as “Joshi”). 

Regarding claim 1, Feige discloses an adapter for mounting cable hangers to a mounting structure (Fig. 1, support collar 1; [0050] – [0051]: mounted to a support plate 8 or any other support structure; cables / long article 10 in Fig. 10; the term “adapter” by itself does not imply any specific structures, but rather, the word “adapter” by itself does purpose or intended use language found in the preamble (see MPEP 2111.02 for details) of capability of mounting a cable hanger to a mounting structure; furthermore, the adapter can be just a portion of the cable hanger, instead of being distinct and separate structure under broadest reasonable interpretation, without requiring the cable hanger to being separate and distinct elements from the adapter), comprising: a plurality of mounting panels (Fig. 1, top end portion 4, side portions 6), each mounting panel (Fig. 1, portion 4) including a mounting hole (Fig. 1, opening 5), the mounting panels attached to each other at edges thereof (Fig. 1, 4 and 6 attach at edge 14), each mounting panel being disposed at an angle relative to its adjacent mounting panels (Fig. 5, portion 4 and side portion 6 is about at 90 degrees therebetween); two base segments (Figs 1-6, locating surface 15), each of the base segments attached to the edge of an endmost one of the mounting panels (Figs 1-6, each of 15 attached to edge of portion 6) and extending therefrom toward another of the base segments (Fig 1, 15 extending toward each other), the base segments and the mounting panels defining an interior region of the adapter (Figs 1, 2, 4 and 5: 15 and 4/6/6 defining a housing area 9); and first and second locking arms (Fig. 1, two sets of engaging element and plate, 7 and 7a), each of the locking arms extending from an end of a respective one of the base segments (Fig. 1, 7 and 7a extending from one end of base segment (15)), each of the locking arms (7) including a locking feature (Figs 1-6, wedge-like element 7b), the first locking arm extending generally parallel to the second locking arm and defining a gap therebetween (Fig. 5 shows a gap disposed directly between the two locking arms (7)); wherein in the deflected state the adapter is configured to be mounted to a mounting structure, with the locking arms inserted through a hole in the mounting structure and exerting outward pressure on edges of the hole (Fig. 9, referring to partly splayed state of Fig .1, by bending the two side portions 6 inward, adapter (1) can be mounted to support plate (Fig. 9), [0065]: with 7 inserted through through-opening in support plate 8, with exerting outward pressure on edge of through-opening, see also [0066]: 7b contact against a respective locating surface of the support plate), the locking features (Fig. 9, 7b) being configured to maintain the adapter in a mounted position on the mounting structure (Fig. 9, support collar 1 is maintained in mounted position on support plate 8); 
However, Feige fails to disclose and further comprising a reinforcement unit, the reinforcement unit including a flexible arm and a stop, the stop configured to fit within the gap and inhibit deflection of the locking arms when the locking arms are mounted in the hole of the mounting structure, wherein the adapter is formed as a unitary component of a polymeric material.  
However, Korczak teaches and further comprising a reinforcement unit (Figs 2-4, 6, 7, 9:  clip 17), the reinforcement unit (17) including a flexible arm ([0027]: clip arm 21 has deflection characteristics enabling thereof to deflect inward enough before returning to a static position (thereby 21 is a flexible arm)) and a stop (Fig. 3, top 19 and reinforcing shoulder 29), the stop configured to fit within the gap (Fig. 6, 19 and 29 together fit into mounting hole 9; [0026]) and inhibit deflection of the locking arms when they are mounted in the hole of the mounting structure ([0026] clip 17 immobilizes each of legs 7 in installed position.  [0027] clip tab 23 retaining clip 17 in position), wherein the adapter is formed of a polymeric material 
In addition, Joshi also teaches wherein the adapter is formed as a unitary component of a polymeric material ([0033] lines 2-7:  clips 130, 130’ made of polymeric material formed as a monolithic member). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feige by Korczak to add the clip of Korczak based on express teachings in Korczak specification in paragraphs [0024], [0031]  and [0032] as follow: discovery of frequent point of failure under excessive load of the legs 7 of the hanger body with respect to the mounting hole to disengage, and so that the clip 17 demonstrated a dramatic improvement to the loading capabilities of the snap-in cable hangers when the clip 17 is present.  Moreover, the clip 17 may be applied to any cable hanger configuration based upon snap-in attachment to a mounting hole by deflection of retaining features.  In addition, the bottom part of the cable hanger of Korczak can be integrated with abovementioned structural features from Feige so as to form a combined more complete “adapter” structure for mounting of cable hangers.

Feige does not disclose that the adapter formed as a unitary component of a polymeric material; however, it would have been obvious to a person of ordinary skill in the art and a time before the effective date of invention to make the adapter out of polymer as a unitary component as taught in Joshi. Courts have held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.[1]  Here, the intended use of 

Regarding claim 2, Feige discloses further comprising at least one brace in the interior region (Figs 1, 2, 4 and 5: retaining means 11 or retaining clip 12 (brace) in housing area 9). 

Regarding claim 4, Feige discloses wherein the brace underlies a central mounting panel (Figs 2 and 5, retaining means 11 or retaining clip 12 are both below top panel (4)).

Regarding claim 5, Feige discloses wherein the flexible arm is generally V-shaped (Fig. 3 shows a hook structure for clip arm 21 which also is substantially v-shaped).

Regarding claim 6, Feige discloses wherein the flexible arm is sinuous (according to dictionary definition, sinuous means having many curves and turns, and clip arm 21 has at least one curve and turn due to the hook structure).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feige (US 20110226913A1, hereinafter referred to as “Feige”, in view of Joshi (US 20180202580, hereinafter referred to as “Joshi”), and further in view of Bell (US 20200340548, hereinafter referred to as “Bell”). 

Regarding claim 9, Feige discloses an adapter for mounting cable hangers to a mounting structure (Fig. 1, support collar 1; [0050] – [0051]: mounted to a support plate 8 or any other support structure; the word “adapter” by itself does not imply any specific structures, but rather, is a purpose or intended use language found in the preamble (see MPEP 2111.02 for details) describing of capability of mounting a cable hanger to a mounting structure; furthermore, the adapter can be just a portion of the cable hanger, instead of being distinct and separate structure under broadest reasonable interpretation, without requiring the cable hanger to being separate and distinct elements from the adapter), comprising: a plurality of mounting panels (Fig. 1, top end portion 4, side portions 6), each mounting panel including a mounting hole (Fig. 1, portion 4 has opening 5), the mounting panels attached to each other at edges thereof , each mounting panel being disposed at an angle relative to its adjacent mounting panels (Fig. 5, portion 4 and side portion 6 is about at 90 degrees therebetween); a base attached at each end to the edge of an endmost one of the mounting (Figs 1-6, locating surface 15; each of 15 attached to edge of portion 6)), the base and the mounting panels defining an interior region of the adapter (Figs 1, 2, 4 and 5: 15 and 4/6/6 defining a housing area 9), and a locking arm unit including first and second locking arms extending from the base (Fig. 1, two sets of engaging element and plate, 7 and 7a extending from locating surface 15), each of the locking arms including a locking feature (Figs 1-6, wedge-like element 7b), the first locking arm extending generally parallel to the second locking arm and defining a gap therebetween (Fig. 5 shows a gap disposed directly between the two locking arms (7)); 
However, Feige fails to disclose a locking arm unit including a foundation ……. wherein first and second band holes separated by a cross-member are present in the base …. wherein the locking arm unit is attached via a spring arm within the interior region and positioned such that each of the first and second locking arms aligns with a respective first and second band hole, the locking arm unit configured so that the first and second locking arms are configured to be moved to extend through the first and second band holes, wherein the adapter is formed as a unitary component of a polymeric material.  
However, Joshi teaches wherein the adapter is formed as a unitary component of a polymeric material 
Feige does not disclose that the adapter formed as a unitary component of a polymeric material; however, it would have been obvious to a person of ordinary skill in the art and a time before the effective date of invention to make the adapter out of polymer as a unitary component as taught by Joshi.  Courts have held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.[1]  Here, the intended use of the adapter is for mounting cable hangers to a mounting structure.  Several conventional polymer/plastic materials would be durable and strong enough to serve the intended purpose of the adapter for mounting cable hangers to a mounting structure.  In addition, polymer/plastic is well known in the art and commercially available at a time before the effective date of the invention.  Moreover, it is well-within the level of skill in the art to utilize the known and commercially available materials to produce a part suited for the intended use thereof.  The use of polymer/plastic adapter would not produce any new unexpected results.  Therefore, it would be obvious for a person to choose polymer/plastic to construct the adapter out of and doing so would enable the adapter to surely and stably mounting cable hangers. Furthermore, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particular structures of the support collar when changing material from metal to polymer based on the expected physical properties difference between metal and polymer. 
Meanwhile, Bell teaches a locking arm unit including a foundation (see annotated figure A below) ……. wherein first and second band holes (see annotated figure A  separated by a cross-member (see annotated figure A below) are present in the base (see annotated figure A below)…. wherein the locking arm unit is attached via a spring arm (see annotated figure A below) within the interior region (see annotated figure A below) and positioned such that each of the first and second locking arms aligns with a respective first and second band hole (see annotated figures A and B below), the locking arm unit configured so that the first and second locking arms can be moved to extend through the first and second band holes (see annotated figure B below).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the inventions of Feige and Bell based on the rationale that the cable hanger assembly of Bell allows for the mounting of multiple cable hangers at strategic orientations at the same time to a mounting surface and be more adaptable with the preexisting structure of the mounting structure using cable ties, whereas Feige does not offer such capability. 









Annotated Figure A of Fig. 8B of Bell

    PNG
    media_image1.png
    744
    974
    media_image1.png
    Greyscale

Annotated Figure B of Fig. 8B of Bell

    PNG
    media_image2.png
    704
    1058
    media_image2.png
    Greyscale


Regarding claim 13, Feige fails to disclose the adapter …. in combination with a band threaded through the first and second band holes. However, Bell teaches the adapter …. in combination with a band threaded through the first and second band holes (Bell: Fig. 8B, cable ties 88a, 88b (band) are threaded through band holes (see annotated figures A and B above) for the adapter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Feige and Bell based on the rationale that the cable hanger assembly of Bell has more adapter features that allows for the mounting of multiple cable hangers at strategic orientations at the same time to a mounting surface, whereas Feige does not offer such capability. 

Allowable Subject Matter
Claim(s) 3, 7-8 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, including Feige, Korczak Joshi, and Bell, fail to disclose, teach or suggest of wherein the flexible arm of the reinforcement unit is attached to the brace of the adapter; the adapter comprising projections on the base segments and slots in the projections; and in combination with a band threaded through the slots; and at least one brace in the interior; wherein the spring arm is attached to the brace; the brace underlies a central mounting panel.  
Response to Arguments
Responding to applicant arguments in the remarks section dated 12/30/2021 in pages 5-6, reproduced below:

    PNG
    media_image3.png
    311
    2089
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Examiner submits the following corresponding rebuttal: (a) the adapter of the claimed invention of claim 1 recites “comprising” in line 2, which is open-ended and does not excluded additional unrecited elements (see MPEP 2111.03), and Feige discloses a support collar 1 (Fig. 1; [0050] – [0051]: mounted to a support plate 8 or any other support structure; cables / long article 10 in Fig. 10); the word “adapter” by itself does not imply any specific structures, but rather, is a purpose or intended use language found in the preamble (see MPEP 2111.02 for details) describing of capability of mounting a cable hanger to a mounting structure, and thus is not considered as a limitation; furthermore, the adapter can be just a portion of the cable hanger(s), instead of being a distinct and separate structure.  Referring to examiner remarks in paragraph 8 herein above, Feige discloses a substantial number of elements and features of the claimed invention of claim 1, thereby reading upon the “adapter for mounting cable hangers” claimed subject matter.   (b) the term “mounting” in “mounting hole” of claim 1 in line 3 is deemed to be “intended use” language, and does not further structurally distinguish or limit the “holes”.  Thus the opening 5 of Feige (Fig. 1) fully reads on the 

    PNG
    media_image5.png
    254
    843
    media_image5.png
    Greyscale
please note that flexible arm (21) and stop (19/29) are not both arm and stop.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DING Y TAN/Examiner, Art Unit 3632      
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632                                                                                                                                                                                                                                                                                                                                                                                                          
 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1]  Here, the intended use of [1] See MPEP 2144.07.
        [1]  Here, the intended use of the adapter is for mounting cable hangers to a mounting structure.  Several conventional polymer/plastic materials would be durable and strong enough to serve the intended purpose of the adapter for mounting cable hangers to a mounting structure.  In addition, polymer/plastic is well known in the art and commercially available at a time before the effective date of the invention.  Moreover, it is well-within the level of skill in the art to utilize the known and commercially available materials to produce a part suited for the intended use thereof.  The use of polymer/plastic adapter would not produce any new unexpected results.  Therefore, it would be obvious for a person to choose polymer/plastic to construct the adapter out of and doing so would enable the adapter to surely and stably mounting cable hangers. Furthermore, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particular structures of the support collar when changing material from metal to polymer based on the expected physical properties difference between metal and polymer. [1] See MPEP 2144.07.